DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-18 are objected to because of the following informalities:
In claim 16, line 3, “Stoichiometric” should read –stoichiometric--.
In claim 16, line 4, “X in 1:1:1 proportion” should read –and X in a 1:1:1 proportion--.
In claim 16, line 4, “cold-pressed” should read –cold-pressing--.
In claim 16, line 7, “systhesis” should read –synthesis--.
	In claim 16, line 8, “systhesized” should read –synthesized--.
	In claim 16, lines 8-9, “in the air or quenched in the salt water” should read –in air or quenching the pellet in salt water--.
	In claim 16, last line, “the powders” should read –the fine powders--.
	In claim 17, last line, “~30 to ~50 MPa” should read –about 30 MPa to about 50 MPa--.
	In claim 18, line 2, “followings” should read –following:--.
	In claim 18, line 3, “followings” should read –following:--.
	In claim 18, line 4, “followings” should read –following:--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ultra-fast” in claims 16-18 is a relative term which renders the claim indefinite. The term “ultra-fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “high performance” in claim 16 is a relative term which renders the claim indefinite. The term “high performance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “high purity” in claim 16 is a relative term which renders the claim indefinite. The term “high purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, claim 16 is given the broadest reasonable interpretation such that “high purity” is interpreted as 2.5N to 6N purity.
Claim 16 recites the limitation "the agate mortar" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the pressure" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the systhesis" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the systhesized product" in line 8. Claim 16 also recites the limitation “the synthesized product” in the second to last line. There is insufficient antecedent basis for these limitations in the claim. For the purposes of examination, claim 16 is given the broadest 
Claim 16 recites the limitation "the air" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the salt water" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-18 are dependent on claim 16 and are thus also rejected for the same reasons.Allowable Subject Matter
Claims 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16, the prior art does not teach or adequately suggest the method of preparing a thermoelectric material as instantly claimed. In particular, the closest prior art, Godlewska et al. (Godlewska et al., "Alternative route for the preparation of CoSb3 and Mg2Si derivatives," Journal of Solid State Chemistry, 2012, vol. 193, pp. 109-113.), as cited in the IDS dated 10/29/2019, teaches a process wherein elemental powders of Co and Sb are mixed in stoichiometric proportions for CoSb3, which necessarily includes weighing powders according to stoichiometric proportions, cold pressing into pellets, inserting the pellets into a ceramic crucible and placed into a reaction chamber under vacuum, heated in oxygen-free environment to initiate an exothermic SHS reaction, milling (i.e., crushing) the pellets into powder, and hot pressing (i.e., sintering) the powder to form a CoSb3 thermoelectric material. (p. 109-111 “Abstract” to “Results”, Fig. 2). Godlewska et al. further suggests that powder consolidation may alternatively be carried out by spark plasma sintering (i.e., plasma activated sintering (PAS)). (p. 109).

However, Shiota et al. (Functionally Graded Materials 1996: Proceedings of the 4th International Symposium on Functionally Graded Materials, AIST Tsukuba Research Center, Tsukuba, Japan, October 21-24, 1996, by Ichiro Shiota and Yoshinari Miyamoto, Elsevier, 1997, p. 290.), as cited in the IDS dated 10/29/2019, teaches that an agate mortar may be used to mix elemental powders. (p. 290). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an agate mortar to mix the elemental powders of Godlewska et al., with a reasonable expectation of success, as Shiota et al. teaches that an agate mortar may be used to mix elemental powders. (Shiota et al., p. 290).
Godlewska et al. modified by Shiota et al. teaches placing the pellets into a reaction chamber under vacuum (i.e., sealed reaction chamber), but does not explicitly teach that the reaction chamber is a silica tube, as instantly claimed. (Godlewska et al., p. 109).
However, Errington (“Advanced Practical Inorganic and Metalorganic Chemistry.” Advanced Practical Inorganic and Metalorganic Chemistry, by R. JOHN. ERRINGTON, CRC Press, 1997, p. 178.), as cited in the IDS dated 10/29/2019, teaches that a sealed silica tube may be used as a reaction vessel (i.e., reaction chamber) for a reaction operating under vacuum. (p. 178).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a sealed silica tube as the reaction chamber in Godlewska et al. modified by Shiota et al., with a reasonable expectation of success, as Errington teaches that a sealed silica tube may be used as a reaction chamber for a reaction operating under vacuum. (Errington, p. 178).
Godlewska et al. modified by Shiota et al. and Errington does not explicitly teach wherein the pressure is 10-3 Pa. However, Godlewska et al. modified by Shiota et al. and Errington teaches wherein the reaction chamber is operating under vacuum, which is ≤ 1 atm (105 Pa). (Godlewska et al., p. 109) 
Godlewska et al. modified by Shiota et al. and Errington teaches initiating a SHS reaction by global ignition, rather than by point-heating, as instantly claimed. (Godlewska et al., p. 109).
However, Opila (“High Temperature Corrosion and Materials Chemistry IV: Proceedings of the International Symposium.” High Temperature Corrosion and Materials Chemistry IV: Proceedings of the International Symposium, by Elisabeth J. Opila, Electrochemical Society, 2003, p. 51.) teaches that local ignition (i.e., point-heating) or global ignition may be used to initiate a SHS reaction. (p. 51). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the global ignition of Godlewska et al. modified by Shiota et al. and Errington with local ignition (i.e., point-heating), because global ignition and local ignition are art recognized equivalents for the same purpose of initiating SHS reactions, as taught by Opila. (Opila, p. 51). See MPEP §2144.06 (II). 
Note that the SHS by local ignition taught by Godlewska et al. modified by Shiota et al., Errington, and Opila would be expected to have wherein “once the SHS starts, a wave of exothermic reactions passes through the remaining portion of the pellet,” as this is expected effect of local ignition (i.e., point-heating). Furthermore, note that Opila et al. states that once SHS is initiated by local or global ignition, the reaction proceeds in the entire volume of the material. (p. 51).
prima facie case of obviousness either alone or in combination. Thus, claim 16 is distinct over the teachings of the prior art. Claims 17-18 further limit the subject matter of claim 16 and are thus also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734